DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 11, and 12 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 6: Line 3 recites “the generator has a arranged”, it appears this was not amended correctly. 
Regarding claim 11: Line 2 recites “the generator arranged”, it appears this should recite “the generator is arranged”. 
Regarding claim 12: Line 1 recites “A wind turbine…”, this should recite “The wind turbine…”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8: Lines 4-5 recite “the hollow generator shaft”, there is insufficient antecedent basis for this limitation in the claim.  The claim dependency may be incorrect. 
Regarding claim 10: Line 4 recites “a machine carrier” and lines 5 and 6 each recite “a generator”.  These limitations have already been introduced in claim 1, and it is unclear if they are the same or different components. 
Regarding claim 13: Line 2 recites “the first mounting portion”, there is insufficient antecedent basis for this limitation in the claim. There are also numerous “corresponding mounting portions” in claim 10 and claim 13.  They need to be clearly defined so the difference between each portion is easily understood.  
Regarding claims 11, 12, 14, and 15: These claims are rejected due to their dependency to a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 10, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winkelmann (US 2012/0263594).
Regarding claim 1: Winkelmann discloses a generator (32, Fig. 1) for a wind turbine (1) comprising: 
a generator stator (inherent) having a mounting portion (not labelled, but leading from 3 to the stator, outer portion of 32) for fixing the generator stator to a machine carrier (3) of the wind turbine (as the stator is stationary), and a generator rotor (inherent) mounted rotatably about a generator axis and relative to the generator stator (as the rotor rotates),
wherein the generator has a single-stage transmission (18) configured to non-rotatably cooperate at a drive side (right side of 8 in Fig. 2) of a rotor blade hub (8) and is non-rotatably connected at the drive side to the generator rotor (as shown in Fig 2).  
Regarding claim 2: Winkelmann discloses the single-stage transmission is a planetary transmission (Fig. 3) having a sun gear (29), a planet carrier (28) having a plurality of planet gears (25), and a ring gear (24), wherein the plurality of planet gears are engaged with the sun gear and with the ring gear (as shown in Fig. 3).  
Regarding claim 3: Winkelmann discloses the sun gear is non-rotatably connected at the drive side to the generator rotor (via 31, Fig. 2, paragraph 0044).  
Regarding claim 4: Winkelmann discloses the planet carrier is non-rotatably connected at the drive side to the rotor blade hub (paragraph 0044).  
Regarding claim 6: Winkelmann discloses the mounting portion is a first mounting portion (connecting the stator to 3) and wherein the generator is arranged in an opposite relationship with the first mounting portion in a direction of the generator 
Regarding claim 7: Winkelmann discloses the planet carrier and the rotor blade hub are connected by a coupling (40) selectively switchable between a coupled and an uncoupled state, wherein in the coupled state a non-rotatable connection is made between the single-stage transmission and the rotor blade hub, and in the uncoupled state there is relative rotatability between the rotor blade hub and to the generator rotor (paragraph 0040).  
Regarding claim 10: Winkelmann discloses a wind turbine comprising:
a rotor blade hub (8);
a tower (4);
a machine carrier (3) mounted rotatably (via 5) to the tower and having a mounting portion (connecting 3 to 32) for receiving a generator (32); and 
a generator (32) fixed to the machine carrier by a corresponding mounting portion (connecting 3 to 32), wherein the generator is configured to generate electric power, wherein the generator is the generator according to claim 1.  
Regarding claim 11: Winkelmann discloses the generator arranged on a first side of the machine carrier (right side in Fig. 2) and the rotor blade hub is arranged on a second side (left side in Fig. 2) of the machine carrier that is opposite to the first side.  
Regarding claim 13: Winkelmann discloses the generator is fixed by the first mounting portion to a corresponding mounting portion (connecting 3 to 32) of the 
Regarding claim 15: Winkelmann discloses the single-stage transmission of the generator is a reduction transmission (paragraph 0044) and is mounted at a side (left side) of the generator that is opposite from the machine carrier (right side).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Winkelmann, in view of Razzell et al. (“Razzell”; US 2004/0108781).
Regarding claim 5: Winkelmann discloses a generator shaft (31) wherein the generator rotor is fixed to the hollow generator shaft, but does not explicitly disclose a hollow generator shaft.
However, Razzell discloses a hollow generator shaft (at 16, Fig. 4).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the shaft of Winkelmann to be a hollow shaft, as disclosed by Razzell, in order to allow for various configurations.
Regarding claim 8: Winkelmann discloses a generator housing (2) and a main shaft (18) mounted to the generator housing (2), wherein the main shaft is adapted to 
Winkelmann does not explicitly disclose the main shaft is passed through thePreliminary Amendment AccompanyingSubstitute Specification hollow generator shaft and is mounted coaxially with respect the hollow generator shaft.
However, Razzell discloses the main shaft (54, Fig. 4) is passed through thePreliminary Amendment AccompanyingSubstitute Specification hollow generator shaft (16) and is mounted coaxially with respect the hollow generator shaft (as shown in Fig 4).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the shaft of Winkelmann to be a hollow shaft, as disclosed by Razzell, in order to allow for various configurations.
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Winkelmann, in view of Urch (US 2018/0034356).
Regarding claim 9: Winkelmann discloses a single stage transmission but does not explicitly disclose the single-stage transmission is a magnetic transmission having an inner permanent-magnetic ring, a ferromagnetic intermediate ring and an outer permanent-magnetic ring.  
However, Urch discloses a magnetic transmission (Fig. 1a) having an inner permanent-magnetic ring (1, paragraph 0074), a ferromagnetic intermediate ring (2, paragraph 0071) and an outer permanent-magnetic ring (3, paragraph 0074).  
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the transmission of Winkelmann to be the magnetic transmission of Urch in order to alleviate gearbox failures (paragraph 0009).
Regarding claim 14: Winkelmann discloses a generator but does not explicitly disclose the generator is a synchronous generator.  
However, Urch discloses synchronous generators are well known in the art, especially with transmissions (paragraph 0009).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of Winkelmann to be a synchronous generator in order to alleviate failures (paragraph 0009). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Winkelmann, in view of Hofmann et al. (US 2014/0125064).
Regarding claim 12: Winkelmann discloses a rotor blade hub and a generator but does not explicitly disclose the rotor blade hub and the generator are arranged on a same side of the machine carrier.  
However, Hofmann discloses the rotor blade hub (22) and the generator (within 20) are arranged on a same side of the machine carrier (35, as shown in Fig. 1).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the rotor blade hub and generator of Winkelmann to be on the same side of the machine hub, as disclosed by Hofmann, in order to allow for different configurations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN GUGGER/           Primary Examiner, Art Unit 2832